DETAILED ACTION

This Office Action is in response to the Response to Restriction Requirement filed 1/4/2021.  Group I consisting of claims 2-8 has been elected.  Non-elected claims 9-21 are withdrawn from consideration.  Claims 2-21 are currently pending in the application.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-4 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 5-6, and 10 of U.S. Patent No. US 10,129,102 B2. of the reasons set forth below.
Regarding claim 2 of the application, claim 10 of the patent is directed towards a method comprising all the limitations of claim 2 of the application, with the exception of some alternative limitations, i.e. not required, of claim 2 of the application, i.e. limitations directed towards other alternative tests.  Thus, claim 2 of the application is merely a broader version of the patented claim.  It has been held that such a broader claim is obvious in view of the patented claim.
Regarding claim 3 of the application, claim 10 and claim 2 of the patent are directed towards embodiments including all the limitations of claim 3 of the application.  It is believed that a single embodiment comprising all the limitations of both patented claims would have been obvious in view of the patented claims.
Regarding claim 4 of the application, claim 10 and claim 5 of the patent are directed towards embodiments including all the limitations of claim 4 of the application.  It is believed that a single embodiment comprising all the limitations of both patented claims would have been obvious in view of the patented claims.
Regarding claim 8 of the application, claim 10 and claim 6 of the patent are directed towards embodiments including all the limitations of claim 8 of the application.  It is believed that a single embodiment comprising all the limitations of both patented claims would have been obvious in view of the patented claims.

Claims 2-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-6 and 10 of U.S. Patent No. US 10,742,523 B2. Although of the reasons set forth below.
Regarding claim 2 of the application, claim 10 of the patent is directed towards a method comprising all the limitations of claim 2 of the application, with the exception of some alternative limitations, i.e. not required, of claim 2 of the application, i.e. limitations directed towards other alternative tests.  Thus, claim 2 of the application is merely a broader version of the patented claim.  It has been held that such a broader claim is obvious in view of the patented claim.
Regarding claim 3 of the application, claim 10 and claim 2 of the patent are directed towards embodiments including all the limitations of claim 3 of the application.  It is believed that a single embodiment comprising all the limitations of both patented claims would have been obvious in view of the patented claims.
	Regarding claim 4 of the application, claim 10 and claim 5 of the patent are directed towards embodiments including all the limitations of claim 4 of the application.  It is believed that a single embodiment comprising all the limitations of both patented claims would have been obvious in view of the patented claims. 
Regarding claim 5 of the application, claim 10 of the patent is directed towards a method including all the limitations of claim 5 of the application.  Thus, this claim is rejected for the same reasons as applied above to claim 2 of the application.
	Regarding claim 6 of the application, claim 10 and claim 3 of the patent are directed towards embodiments including all the limitations of claim 6 of the application.  It is believed that a single embodiment comprising all the limitations of both patented claims would have been obvious in view of the patented claims.

Regarding claim 8 of the application, claim 10 and claim 6 of the patent are directed towards embodiments including all the limitations of claim 8 of the application.  It is believed that a single embodiment comprising all the limitations of both patented claims would have been obvious in view of the patented claims.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (U.S. Publication US 2017/0149645 A1) in view of Huang et al. (U.S. Publication US 2009/0059933 A1).
With respect to claim 2, Kumar et al. discloses a method of performing a test on a network (See the abstract and page 1 paragraphs 10-11 of Kumar et al. for reference to a system performing a method of testing multiple wireless routers independently and simultaneously).  Kumar et al. also discloses deploying a test onto (See page 1 paragraph 15, page 3 paragraph 28, page 4 paragraph 157, and Figure 4 of Kumar et al. for reference to testing devices under test, DUT, including wireless routers that are active network elements, wherein the test is deployed using multiple virtualization containers, which comprise distributed system containers, to execute the tests).  Kumar et al. further discloses executing the test to generate data and to send the data to one or more other active elements in the network that provide responses to the active element and retrieving the responses (See page 2 paragraphs 17-20, page 3 paragraphs 28-29, and Figure 4 of Kumar et al. for reference to executing testing scripts that send data to the DUT and retrieving responses comprising results of the testing scripts from local storage).  Although Kumar et al. does discloses execution of specific types of tests for evaluating the performance of WiFi and other media network connection and accessibility of the DUT (See page 1 paragraph 15 of Kumar et al.), Kumar et al. does not specifically disclose one or more tests that test (i) the network for WiFi interference, (ii) the network for packet loss, (iii) the network with loopback support and (iv) the network with Two-Way Active Measurement Protocol (TWAMP).  Also, although Kumar et al. does disclose retrieving response for tests from local storage (See page 2 paragraph 20 of Kumar et al.), Kumar et al. does not specifically disclose retrieving the response from a storage by directly accessing a memory, whereby the retrieving of the responses from the storage by directly accessing the memory enables the responses to be retrieved with less latency than retrieving responses using system calls.  However, Huang et al. discloses performing testing on (See page 3 paragraphs 35 and 38 of Huang et al.).  Huang et al. also discloses transferring of test data and responses using direct memory access from a FIFFO (See pages 3-4 paragraphs 38-40 of Huang et al.).  The specific tests performed on the devices are a design choice based on the testing needs of the system and method.  Thus, it would have been an obvious for one of ordinary skill in the art at the time of effective filing, when presented with the work of Huang et al., to perform a loopback testing function in order to test for network connections and loops.  Retrieving responses via direct memory access has the advantage of reducing latency in memory access.  Thus, it would have been an obvious for one of ordinary skill in the art at the time of effective filing, when presented with the work of Huang et al., to retrieve responses via direct memory access, as suggested by Huang et al., with the motivation being to reduce latency in memory access.
	With respect to claim 3, Kumar et al. discloses a container manager providing interface between an operating system shared by one or more distributed system containers and the distributed system container executing the test (See page 4 paragraph 157 of Kumar et al. for reference to a Linux control host, which is a container manager, providing interface between a Linux operating system shared by the multiple virtualization containers executing the tests).
	With respect to claim 4, Kumar et al. discloses introducing the test to the network via a network access point (See page 3 paragraph 28 and Figure 4 of Kumar et al. to the DUT being a wireless router, which is a network access point).
With respect to claim 5, Kumar et al. discloses a storage managed by an operating system (See page 2 paragraph 20 and page 4 paragraph 157 of Kumar et al. for reference to retrieving test results from a local storage managed by a Linux operating system).  As shown above with respect to the rejection of claim 2, Huang et al. renders obvious the storage being a FIFO wherein responses are retrieved via directly access a memory.  Thus, this claim is rendered obvious for the same reasons as applied above the claim 2.
	With respect to claim 6, Kumar et al. discloses a container manager, interfacing between an operating system shared by one or more distributed system containers and the distributed system container executing the test, provides access to the storage to the test (See page 2 paragraph 20 and page 4 paragraph 157 of Kumar et al. for reference to retrieving test results from a local storage managed by a Linux control host, which is a container manager shared by the multiple virtualization containers executing the tests).  As shown above with respect to the rejection of claim 2, Huang et al. renders obvious the storage being a FIFO wherein responses are retrieved via directly access a memory.  Thus, this claim is rendered obvious for the same reasons as applied above the claim 2.
	With respect to claim 7, Kumar et al. discloses the storage is shared between an operating system shared by one or more distributed system containers and the distributed system container executing the test (See page 2 paragraph 20 and page 4 paragraph 157 of Kumar et al. for reference to retrieving test results from a local storage managed by a Linux control host, which is a container manager sharing the local storage between the multiple virtualization containers executing the tests).  As shown above with respect to the rejection of claim 2, Huang et al. renders obvious the storage being a FIFO wherein responses are retrieved via directly access a memory.  Thus, this claim is rendered obvious for the same reasons as applied above the claim 2.
With respect to claim 8, Kumar et al. does not specifically disclose dispatching a service representative to conduct further testing when the test provides results indicating a need for on-site service.  However, Huang et al. teaches dispatching a service technician in response to indications that on-site service is needed (See page 4 paragraph 41 of Huang et al.).  Dispatching a service technician has the advantage of providing a customer with additional support to help resolve problems identified with a service.  Thus, it would have been an obvious for one of ordinary skill in the art at the time of effective filing, when presented with the work of Huang et al., to dispatching a service technician, as suggested by Huang et al., with the motivation being to help resolve problems identified with a service.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason E Mattis whose telephone number is (571)272-3154.  The examiner can normally be reached on M-F 7:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-2723155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON E MATTIS/Primary Examiner, Art Unit 2461